Mb. Justice Wole
delivered the opinion of the court.
Section 2 of the Act of March 1, 1902, Compilation 2181, provides:
“In case the party interested in the record or the entry of the document shall n'ot withdraw it within two days after having been notified as aforesaid, the registrar shall forthwith forward it to the Supreme Court in order that it may affirm or reverse his action. The decision of the Supreme Court shall be rendered within ten days after the receipt of the document, and 'on the day following’ its rendition the document, accompanied by a copy of the decision, shall be returned to the registrar in order that he may comply with the decision of the court. While the matter is pending in the Supreme Court, the interested party may, either in pers'on or by attorney, submit a written argument to the court, in support of this right to have the document recorded or entered.”
The Spanish original of this rule is more imperative and makes it the duty of the appellant to present an argument.
In accordance with this section documents have been forwarded to us by the registrar, but the appellant has filed no brief.
Section 92A of our rules provides:
“¡When an administrative appeal is filed in the office of the secretary, he shall give notice immediately to the registrar of property from whose decision the appeal was taken, as well as to the appellant or his attorney, advising them of the date and number of the appeal in order that, within the following ten days, they may file their written briefs in this court in supp’ort of their respective contentions. Six copies of the said brief shall be filed and the original shall show that a copy thereof has been delivered to the adverse party. :A simple typewritten copy of the instrument or instruments on which the appeal is based shall also be filed by the appellant.”
Appellant may not rely on tbis court to search the documents for error.
The appeal will be dismissed and the note of the registrar will stand.